Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Grennan on 12/8/2021.

The application has been amended as follows: 

Claims 7−10 have been cancelled.

Claim 1 has been replaced with the following:
--1. A system for communicating between passenger seats and an aircraft galley, comprising:
a control unit including a touch screen display area for interfacing with a crew member;
a plurality of devices, each positioned at a respective passenger seat, wherein the control unit is in wireless communication with the plurality of devices; and
a plurality of appliances;
wherein the control unit is configured to receive operational signals from a plurality of appliances and to present, upon the touch screen display area of the control unit, operational information regarding at least one of the plurality of appliances;
wherein the control unit is further configured to control operation of one or more of the plurality of appliances;

wherein the at least two appliances are at least two ovens, at least two beverage brewing machines, at least two toasters, at least two chillers, or at least two trash compactors; and
wherein simultaneously controlling operation comprises issuing commands to each appliance of the at least two appliances to effect a same setting for each of the at least two appliances.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US Patent No. 8,543,259 to Schalla et al. (“Schalla”) and US Pre-Grant Publication No. 2005/0121978 to McAvoy are considered the nearest prior art. Schalla teaches devices at each passenger seat which are in communication with a control unit used by flight attendants in the galley. McAvoy teaches a touchscreen 350 used by flight attendants as part of a control unit that controls various appliances, such as ovens 320a and 320b. The system of McAvoy works by allowing a flight attendant to select an appliance with a selector 363, thereby bringing controls to display screen 350 when a particular selector is activated. Thus, the control unit of McAvoy allows for controlling a first appliance, for example, by setting and maintaining a temperature for oven 320a, followed by setting and maintaining a temperature for oven 320b, such that ovens 320a and 320b are being controlled simultaneously. However, since only one oven’s controls can be displayed at a time, McAvoy fails to teach simultaneously issuing commands as claimed.
Furthermore, Applicant’s disclosure states that “[i]nserts can be any power consumer such as a coffee brewer, an oven, a trash compactor, an overhead light, or any other electrical appliance that can be found in the galley area,” although it is known to issue simultaneous commands of a same setting to two or more overhead lights, Applicant’s amended claim excludes overhead lights from the at least two appliances.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642